Clements, J.
This is an appeal from a decision of the Dearborn Circuit Court wherein Wilson Oil Company, appellee here, brought this action as plaintiff against appellants, David A. Edwards and Catherine M. Edwards, to quiet title and for an injunction. The judgment of the trial court was in favor of appellee, Wilson Oil Company.
The appellants had petitioned the court for oral argument. Petition was granted and at the time assigned for oral argument appellants failed to appear.
The appellants’ brief, filed under Rule 2-17 of the rules of the Supreme Court, states that it contains a “concise statement of so much of the record as fully presents every error and objection relied upon.” This *291statement of the record contains the complaint, cross-complaint, judgment and motion for a new trial. The brief does not set out an answer to the complaint or cross-complaint.
Appellants’ original brief fails to contain a copy of the assignment of errors, as required by Rule 2-17, s upra.
The rules of the Supreme Court are binding upon this court as well as the litigants. In order to present an error on appeal it must be specified in the assignment of errors. The assignment of errors, or the substance thereof, must appear in the brief under Rule 2-17, supra. When there has been an omission of the assignment of errors from the appellant’s brief, the judgment will be affirmed. Board of Med. Regist. and Exam., etc. v. Bowman (1958), 238 Ind. 532, 534, 150 N. E. 2d 883; Hughes et al. v. St. Bank of W. Terre Haute (1954), 124 Ind. App. 511, 117 N. E. 2d 563.
Judgment affirmed.
Cooper, C. J., Carson and Ryan, JJ., concur.
Note. — Reported in 187 N. E. 2d 496.